UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 001-11663 (Commission File Number) COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2251762 (State of incorporation) (I.R.S. Employer Identification Number) 777 East Park Dr., Harrisburg, PA 17111 (Address of principal executive offices) (Zip Code) (717) 920-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of shares of the registrant’s common stock, $5.00 par value, outstanding as of April 30, 2007 was 24,751,204. EXPLANATORY NOTE REGARDING THIS FORM 10-Q/A This Amendment No. 1 on Form 10-Q/A amends our Form 10-Q for the three months ended March 31, 2007, initially filed with the Securities and Exchange Commission on May 10, 2007 (“the original Form 10-Q”). As described in its Current Report on Form 8-K filed on June 18, 2007, and as discussed in Note 2 to the Consolidated Financial Statements included herein, Community Banks, Inc. (Community) is filing this amendment to its original Form 10-Q to amend and restate its financial statements and other financial information as a result of Community’s decision to reverse its application of Statement of Financial Accounting Standards No. 159, “The Fair value Option for Financial Assets and Liabilities” (SFAS No. 159) with respect to certain investment securities. The Form 10-Q/A is presented as of the date of the original Form 10-Q and the disclosures contained herein have not been updated for presentation as of any later date. Information not directly affected by the reversal of the application of SFAS No. 159 remains substantially unchanged in this restatement and continues to reflect the disclosures made at the time of the original filing. For convenience, the entire Quarterly Report on Form 10-Q for the three months ended March 31, 2007 has been re-filed in this Form 10-Q/A. Pursuant to SEC Rule 12b-15, Community is filing updated exhibits 31.1, 31.2, and 32 in connection with this filing. 2 COMMUNITY BANKS, INC. AND SUBSIDIARIES FORM 10-Q INDEX PART I – Financial Information Page Item 1. Financial Statements Consolidated Interim Balance Sheets 4 Consolidated Interim Statements of Income 5 Consolidated Interim Statements of Changes in Stockholders’ Equity 6 Consolidated Interim Statements of Cash Flows 7 Notes to Consolidated Interim Financial Statements 8
